1
2
3
4
5
6
7                              UNITED STATES DISTRICT COURT
8                             CENTRAL DISTRICT OF CALIFORNIA
9
10   DAYON DARREN LIVELY,                   )      NO. CV 18-2760-CJC (AGR)
                                            )
11                        Petitioner,       )
                                            )      JUDGMENT
12       v.                                 )
                                            )
13   M. E. SPEARMAN,                        )
                                            )
14                        Respondent.       )
                                            )
15
16            Pursuant to the Order Accepting Findings and Recommendation of United
17   States Magistrate Judge,
18            IT IS ADJUDGED that the Petition in this matter is denied and dismissed with
19   prejudice as barred by the statute of limitations.
20
21   DATED: FEBRUARY 26, 2019               __________________________________
                                                    TERRY J. HATTER, JR.
22                                                 United States District Judge
23
24
25
26
27
28
